Case: 12-14541   Date Filed: 10/16/2014   Page: 1 of 2


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                       No. 12-14541 ; 13-15001
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 3:11-cr-00126-MMH-MCR-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

MELVIN JEROME WILCOX, JR.,

                                                         Defendant-Appellant.

                      ________________________

               Appeals from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (October 16, 2014)

Before HULL, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-14541     Date Filed: 10/16/2014   Page: 2 of 2


      Judy K. Hunt, counsel for Melvin Jerome Wilcox, Jr., in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Wilcox’s convictions and

sentences are AFFIRMED.




                                         2